DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on October 21, 2022 have been entered.
Claims 1 and 21 have been amended.
                                                                                                                                                                                                                                                                             
Response to Arguments
Applicant’s arguments filed on October 21, 2022 have been fully considered and are moot in view of the new grounds of rejection in view of Yang et al. (Pub. No. US 2018/0270302). 

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas; in view of Yang et al. (Pub. No. US 2018/0270302), hereinafter Yang.

Claim 1. 	Thomas discloses a method for optimized communication path and response time selection of a computing system resource, the method comprising: 
receiving, at an edge gateway device from a requesting device, a service request (Parag. [0014]; (The art teaches that a client, which includes a computer (i.e., device), sends a request content to content router (i.e., edge gateway))); 
		requesting, by the edge gateway device from an endpoint tracker server, the computing system resource locations which are responsive to the service request (Parag. [0017]; (The art teaches that server determiner uses an application layer solution that can determine a location to deliver the content to client, and when the client send a request for a probe link to content router, which selects a server for a location. The server determiner determines if a server should be selected to deliver content, and the process is performed for a number of servers in multiple locations));
determining, by the edge gateway device, round-trip response times for computing system resources for each received computing system resource locations (Parag. [0027]; (The art teaches that the server determiner, within the router (i.e., edge gateway), determines a location that can deliver the content the fastest to the client; different round trip times for servers are compared and the most optimal location is determined based on the round trip times)); 
sending, by the edge gateway device, the service request directly to a computing system resource location with minimum round-trip response time (Parag. [0027]; (The art teaches that a location with the least round trip time is determined as the location that should be selected to deliver content to the client (i.e., the server with minimum round trip time is selected, to which the request will be sent to deliver the content to the client; a request is sent from a client through a gateway (e.g., router) to the content server))), 
receiving, by the edge gateway device, another service request matching a monitored computing system resource location (Parag. [0022]; (The art teaches that subsequent requests from the same client (i.e., receiving another request that matches the same server location) are redirected to same location (i.e., server))); and 
sending, by the edge gateway device, the another service request to the matching computing system resource location with minimum round-trip response time (Parag. [0022] and Parag. [0027]; (The art teaches that subsequent requests from the same client (i.e., receiving another request that matches the same server location) are redirected to same location (i.e., server); the router pairs up client with location (i.e., server) and records this mapping in its database for future requests, which don’t need to go through the server determination process (i.e., location (server) with the least round trip time is determined as the location that should be selected to deliver content to the client) because a database lookup is used to determine the optimal location (i.e., server with the least round trip time))).                                    
Thomas doesn’t explicitly disclose a service request including user preferences for a computing system resource type; and monitoring, by the edge gateway device, for updated round-trip response times for the received computing system resource locations stored by the edge gateway device, wherein an updated round-trip response time of the updated round-trip response times is stored as the round- trip response time for a received computing system resource location of the received computing system resource locations; wherein a round-trip response time is a combination of communication path length and computing system resource processing response time; round-trip response time are stored by the edge gateway; and sending, by the edge gateway device, the another service request directly to the matching computing system resource location with minimum round-trip response time. 
	However, Yang discloses:  
monitoring, by the edge gateway device, for updated round-trip response times for the received computing system resource locations stored by the edge gateway device, wherein an updated round-trip response time of the updated round-trip response times is stored as the round- trip response time for a received computing system resource location of the received computing system resource locations; and round-trip response time are stored by the edge gateway (The abstract discloses receiving a time delay record including a round trip time (RTT) between the client and each of pluralities of SLBs and a geolocation of each SLB. The method may include matching the geolocation of the client and the geolocation of each of the pluralities of SLBs. The art teaches in Parag. [0034] that all SLBs may monitor the RTT and, if there is an update in the RTT, the SLB 205 and the SLB 210 may send a time delay update to the first GSLB controller 410 and the SLB 225 and the SLB 230 may send a time delay update to the second GSLB controller 420. The second GSLB controller 420 may send the received time delay update 250 to the first GSLB controller 410. The first GSLB controller 410 may receive all time delay records and all time delay updates and store them to a time distance table 245. In an example embodiment, the first GSLB controller 410 may also store the RTTs associated with each of the SLBs into an SLB time delay table 260);
a service request including user preferences for a computing system resource type (Parag. [0040] and Parag. [0050]; (The art teaches that the DNS request may include a request to establish a session between the client and one of a plurality of application servers. The art teaches determining, by the first GSLB controller, a type of the session requested to be established by the client. The type of the session may be determined based on a domain name included in the DNS request. In an example embodiment, the domain name may include a string selected from a group comprising: an HTTP, a File Transfer Protocol, a Session Initiation Protocol, a voice over IP, a web, a file, a mail, a Post Office Protocol, an exchange, and an email. Parag. [0071] discloses that the DNS request 265 sent by the client 120 may include a domain name, such as www.abc.com, mail.yahoo.com,ftp.a10networks.com, benefits.hr.company.com, or a Universal Resource Identifier identifying a network or Internet resources, such as computers, computing devices, networks, and services));
wherein a round-trip response time is a combination of communication path length and computing system resource processing response time (The art teaches in Parag. [0050] that receiving, by the first GSLB controller, from each of the first plurality of SLBs and the second plurality of SLBs, a processing time associated with each of the at least one application server and the at least one further application server. The processing time may include time needed for each of the at least one application server and the at least one further application server for processing the session based on the type of the session. The first GSLB controller may further sum the processing time and the RTT for each of the first plurality of SLBs and the second plurality of SLBs to obtain a cumulative RTT for each of the first plurality of SLBs and the second plurality of SLBs); and
sending, by the edge gateway device, the another service request directly to the matching computing system resource location with minimum round-trip response time (Parag. [0035]; (The art teaches that after the SLB having the lowest RTT and having the same geolocation as the client 120 is selected, the first GSLB controller 410 may generate a response shown as a DNS response 255. More specifically, the first GSLB controller 410 may put network data associated with the selected SLB into the DNS response 255 and send the DNS response 255 to the client DNS server 130. The client DNS server 130 may provide the DNS response 255 to the client 120. Upon receiving the network data associated with the selected SLB in the DNS response 255, the client 120 may communicate directly with the selected SLB. Therefore, the client 120 may communicate with the SLB being located at the same geolocation as the client 120 and having the lowest RTT among all SLBs at this geolocation)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]). 
	                                             	
Claim 2. 	Thomas in view of Yang discloses the method of claim 1,   
Thomas further discloses wherein the received computing system resource locations match the user preferences (Parag. [0022]; (The art teaches that user can select a media link that was received by email, and the link (URL) point directly to the content file, and when the content router receives this URL (i.e., user preferences) from a client that has never seen before, a sequence of redirections are triggered to find out the optimal server (i.e., matching the servers with the user specific URL (i.e., user preferences) to determine the optimal server))). 
Thomas in view of Aggarwal doesn’t explicitly disclose the user preferences including one or more of a particular service provider, a geographic locations, or a service provider size.  
		However, Yang discloses the user preferences including one or more of a particular service provider, a geographic locations, or a service provider size (Parag. [0040] and Parag. [0050]; (The art teaches that the DNS request may include a request to establish a session between the client and one of a plurality of application servers. The art teaches determining, by the first GSLB controller, a type of the session requested to be established by the client. The type of the session may be determined based on a domain name included in the DNS request. In an example embodiment, the domain name may include a string selected from a group comprising: an HTTP, a File Transfer Protocol, a Session Initiation Protocol, a voice over IP, a web, a file, a mail, a Post Office Protocol, an exchange, and an email. Parag. [0071] discloses that the DNS request 265 sent by the client 120 may include a domain name, such as www.abc.com, mail.yahoo.com,ftp.a10networks.com, benefits.hr.company.com, or a Universal Resource Identifier identifying a network or Internet resources, such as computers, computing devices, networks, and services)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]).
Claim 7. 	Thomas in view of Yang discloses the method of claim 1, 
Thomas doesn’t explicitly disclose the method further comprising: sending, by the edge gateway device, monitored computing system resource locations to similarly situated edge gateway devices.  
		However, Yang discloses sending, by the edge gateway device, monitored computing system resource locations to similarly situated edge gateway devices (The abstract discloses receiving a time delay record including a round trip time (RTT) between the client and each of pluralities of SLBs and a geolocation of each SLB. The method may include matching the geolocation of the client and the geolocation of each of the pluralities of SLBs. The art teaches in Parag. [0034] that all SLBs may monitor the RTT and, if there is an update in the RTT, the SLB 205 and the SLB 210 may send a time delay update to the first GSLB controller 410 and the SLB 225 and the SLB 230 may send a time delay update to the second GSLB controller 420. The second GSLB controller 420 may send the received time delay update 250 to the first GSLB controller 410. The first GSLB controller 410 may receive all time delay records and all time delay updates and store them to a time distance table 245. In an example embodiment, the first GSLB controller 410 may also store the RTTs associated with each of the SLBs into an SLB time delay table 260).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]).  

Claim 8. 	Thomas in view of Yang discloses the method of claim 7,  
Thomas doesn’t explicitly disclose wherein the monitored computing system resource locations are sent via the endpoint tracker server;  
However, Yang discloses wherein the monitored computing system resource locations are sent via the endpoint tracker server (Parag. [0047]; (The art teaches that The method 300 may further include maintaining, by the first GSLB controller, the second GSLB controller, and each of the plurality of GSLB controllers, a time distance table in a database for storing the time delay record. The first GSLB controller may store the time delay records received from each of the first plurality of SLBs associated with the first GSLB controller and the time delay records received from each of the second plurality of SLBs associated with the second GSLB controller to the time distance table))
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]).

Claim 9. 	Thomas in view of Yang discloses the method of claim 7,   
Thomas further discloses wherein similarly situated is at least one of geographic location and access to a common headend (Parag. [0011], Parag. [0022], Parag. [0027], and Fig. 1; (The art teaches that servers are found in various locations, which are geographically dispersed. The art teaches that subsequent requests (i.e., receiving another request that matches the same server location) are redirected to same location (i.e., common server to provide the content in the same geographical location)). 

Claim 10. 	Thomas in view of Yang discloses the method of claim 1, 
		Thomas doesn’t explicitly disclose wherein the monitoring further comprising: periodically updating, by the edge gateway device, round-trip response times of the monitored computing system resource locations with average round-trip response times based on periodic requests made to the monitored computing system resource locations.
		However, Yang discloses wherein the monitoring further comprising: periodically updating, by the edge gateway device, round-trip response times of the monitored computing system resource locations with average round-trip response times based on periodic requests made to the monitored computing system resource locations (The art teaches in Parag. [0048] periodically receiving, by the first GSLB controller, an updated time delay record associated with the each of the first plurality of SLBs and the each of the second plurality of SLBs. The first GSLB controller may store the updated time delay record to the time distance table).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]).

Claim 11. 	Thomas in view of Yang discloses the method of claim 1,  
Thomas in view of Aggarwal doesn’t explicitly disclose wherein the monitoring further comprising: updating, by the edge gateway device, the monitored computing system resource locations based on frequency of service requests.
However, Yang discloses updating, by the edge gateway device, the monitored computing system resource locations based on frequency of service requests (Parag. [0019] and Parag. [0034]; (The art teaches that collecting a RTT associated with a plurality of SLBs, sharing the collected RTT between distributed GSLB controllers, and selecting an SLB for processing client requests based on the collected RTT and a geolocation of the SLB and a geolocation of a client. The client may send a session request to establish a communication session with a server, such as an application server. A local DNS server, also referred to as a client DNS server, may receive the session request from the client and send the session request to a GSLB controller in a data network. The data network may have a plurality of distributed GSLB controllers, which can communicate with one another. For example, the distributed GSLB controllers may send requests to one another and maintain a common database. The art also teaches that all SLBs may monitor the RTT and, if there is an update in the RTT, the SLB 205 and the SLB 210 may send a time delay update to the first GSLB controller 410 and the SLB 225 and the SLB 230 may send a time delay update to the second GSLB controller 420. The second GSLB controller 420 may send the received time delay update 250 to the first GSLB controller 410. The first GSLB controller 410 may receive all time delay records and all time delay updates and store them to a time distance table 245. In an example embodiment, the first GSLB controller 410 may also store the RTTs associated with each of the SLBs into an SLB time delay table 260)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas; in view of Yang et al. (Pub. No. US 2018/0270302), hereinafter Yang, and in view of Hardison et al. (Pub. No. US2016/0337185), hereinafter Hardison.

Claim 4. 	Thomas in view of Yang discloses the method of claim 1,
Thomas further discloses wherein the requesting computing system resource locations further comprising: sending, by the edge gateway device, at least one test message to each received computing system resource location (Parag. [0009] and Parag. [0024]; (The art teaches that when the request is received from an application (i.e., by the router), a test is performed to determine a server that could optimally service a content request from the client; and round trip times are calculated for different servers)).
  	Thomas doesn’t explicitly disclose sending the test message directly to each computing system resource (Parag. [0034]; (The art teaches that the router can perform a traceroute test, which includes sending a sequence of packets with a series of integer TTL values to other servers or routers. he traceroute can be used to measure the RTT of packets)).
However, Hardison discloses sending the test message directly to each computing system resource (Parag. [0039]; (The art teaches that the router can perform a traceroute test, which includes sending a sequence of packets with a series of integer TTL values to other servers or routers. he traceroute can be used to measure the RTT of packets)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Hardison. This would be convenient for a dynamic router configuration in a network (Parag. [0002]).

Claim 5. 	Thomas in view of Yang and Hardison discloses the method of claim 4,
Thomas further discloses wherein different test messages exercise different computing aspects of a computing system resource at each received computing system resource location (Parag. [0024]; (The art teaches that the content router determines a location to test and determines a server. The art teaches that different tests could be applied to determine the optimal server such as using an HTTP re-direct, RTSP redirects, and a ping)).

Claim 6. 	Thomas in view of Yang and Hardison discloses the method of claim 4, 
Thomas further discloses wherein the at least one test message exercise reflects the service request (Parag. [0009]; (The art teaches that when the request is received from an application (i.e., by the router), a test is performed to determine a server that could optimally service a content request from the client (i.e., the test reflects the service request))).

		Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Yang et al. (Pub. No. US 2018/0270302), hereinafter Yang, and in view of Stewart (Pub. No. US 2002/0114272).

Claim 12. 	Thomas in view of Yang discloses the method of claim 1, 
Thomas further discloses that the edge gateway device performs the update (Parag. [0022]; (The art teaches that the content router records the mapping to the server in its database for future requests)). 
The combination doesn’t explicitly disclose wherein the monitoring further comprising: updating, by the edge gateway device, round-trip response times the monitored computing system resource locations based on usage of monitored computing system resource location. 
		However, Stewart discloses updating, by the edge gateway device, round-trip response times the monitored computing system resource locations based on usage of monitored computing system resource location (Parag. [0020]; (The art teaches providing updated RTT interval information. RTT is the time it is taking to make a round trip from the originating node to the target node and back, including the processing time taken by the target node and any inter-arrival delays before sending a SACK. The RTT interval is thus always current, and takes into account not only propagation delays along the communications path itself, but by including the processing time in the target node also takes into account any unusual delays occurring because of the target node. Delays in the RTT include normal situations like rerouting delays and the like, but further include any time delays created by unusually busy nodes along the communications path as well as the fact that the target node may temporarily have a high work load, creating a momentary decrease in response time)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Stewart. This would be convenient for detecting a failure condition between two communications nodes with improved reliability (fewer false failures) than previous detection methods (Parag. [0002]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Yang et al. (Pub. No. US 2018/0270302), hereinafter Yang, and in view of Drevo et Al. (Pub. No. US 2016/0132787), hereinafter Drevo. 

Claim 13. 	Thomas in view of Yang discloses the method of claim 1, 
Thomas further discloses that the edge gateway device performs the update (Parag. [0022]; (The art teaches that the content router records the mapping to the server in its database for future requests)).   
The combination doesn’t explicitly disclose wherein the monitoring further comprising: removing, by the edge gateway device, a monitored computing system resource location based on usage.
However, Drevo discloses removing a monitored computing system resource location based on usage (Parag. [0067]; (The art teaches that worker nodes (i.e., computing system resource locations) are automatically removed based on usage (i.e., removing the resources based on the usage, as consistent with the applicant’s definition))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Drevo. This would be convenient in providing a multi-methodology, multi-user, self-optimizing Machine Learning as a service for that automates and optimizes a model training process (Parag. [0007]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas; in view of Yang (Pub. No. US 2018/0270302), hereinafter Yang; and in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal. 

Claim 14. 	Thomas discloses a method for optimized network latency and processing time selection of a service I YB:00854208.DOCX 127-resource, the method comprising: 
receiving, by the gateway router, a user request (Parag. [0014]; (The art teaches that a client, which include a computer (i.e., device), sends a request content to content router (i.e., gateway router)));  
sending, by the gateway router, the user request to a maintained service location with a minimum service time in the event of a successful match (Parag. [0027]; (The art teaches that after comparing the round trip times for servers that can provide the content, a location with the least round trip time is determined as the location that should be selected to deliver content to the client (i.e., the server with minimum round trip time is selected, to which the request will be sent to deliver the content to the client; a request is sent from a client through a gateway (e.g., router) to the content server))); 
requesting, by the gateway router of a provider server, service locations which are responsive to the user request in the event of a failed match (Parag. [0012]; (The art teaches that the content router determines a location, that is optimal, which should be the content deliverer for client by intercepting client requests, and the router take into account the conditions that can affect the matching (i.e., failed match) such as that location and the RTT are favorable, however, the location is experiencing low bandwidth throughput or have failed; thus another server that is not the closest but can deliver the content faster is determined as the optimal server)); 
determining, by the gateway router, service times for resources at each received service location (Parag. [0027]; (The art teaches that the server determiner, within the router (i.e., gateway router), determines a location that can deliver the content the fastest to the client; different round trip times for servers are compared and the most optimal location is determined based on the round trip times)); 
sending, by the router, the user request to a service location with minimum service time (Parag. [0027]; (The art teaches that a location with the least round trip time is determined as the location that should be selected to deliver content to the client (i.e., the server with minimum round trip time is selected, to which the request will be sent to deliver the content to the client; a request is sent from a client through a gateway (e.g., router) to the content server))).  
Thomas doesn’t explicitly disclose maintaining, by a gateway router, updated service times for service locations received in response to previous user requests time; wherein a service time is a weighted summation of network latency and processing time and the network latency and the processing time are weighted differently based on a computing system resource type; and wherein the previous service requests and the service request include user preferences for a service resource type; and sending the request directly.
		However, Yang discloses:  
		maintaining, by a gateway router, updated service times for service locations received in response to previous user requests time (The abstract discloses receiving a time delay record including a round trip time (RTT) between the client and each of pluralities of SLBs and a geolocation of each SLB. The method may include matching the geolocation of the client and the geolocation of each of the pluralities of SLBs. The art teaches in Parag. [0034] that all SLBs may monitor the RTT and, if there is an update in the RTT, the SLB 205 and the SLB 210 may send a time delay update to the first GSLB controller 410 and the SLB 225 and the SLB 230 may send a time delay update to the second GSLB controller 420. The second GSLB controller 420 may send the received time delay update 250 to the first GSLB controller 410. The first GSLB controller 410 may receive all time delay records and all time delay updates and store them to a time distance table 245. In an example embodiment, the first GSLB controller 410 may also store the RTTs associated with each of the SLBs into an SLB time delay table 260); 
		the request wherein the previous service requests and the service request include user preferences for a service resource type (Parag. [0040] and Parag. [0050]; (The art teaches that the DNS request may include a request to establish a session between the client and one of a plurality of application servers. The art teaches determining, by the first GSLB controller, a type of the session requested to be established by the client. The type of the session may be determined based on a domain name included in the DNS request. In an example embodiment, the domain name may include a string selected from a group comprising: an HTTP, a File Transfer Protocol, a Session Initiation Protocol, a voice over IP, a web, a file, a mail, a Post Office Protocol, an exchange, and an email. Parag. [0071] discloses that the DNS request 265 sent by the client 120 may include a domain name, such as www.abc.com, mail.yahoo.com,ftp.a10networks.com, benefits.hr.company.com, or a Universal Resource Identifier identifying a network or Internet resources, such as computers, computing devices, networks, and services));
		sending the request directly (Parag. [0035]; (The art teaches that after the SLB having the lowest RTT and having the same geolocation as the client 120 is selected, the first GSLB controller 410 may generate a response shown as a DNS response 255. More specifically, the first GSLB controller 410 may put network data associated with the selected SLB into the DNS response 255 and send the DNS response 255 to the client DNS server 130. The client DNS server 130 may provide the DNS response 255 to the client 120. Upon receiving the network data associated with the selected SLB in the DNS response 255, the client 120 may communicate directly with the selected SLB. Therefore, the client 120 may communicate with the SLB being located at the same geolocation as the client 120 and having the lowest RTT among all SLBs at this geolocation)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]).  
		Aggarwal discloses wherein a service time is a weighted summation of network latency and processing time and the network latency and the processing time are weighted differently based on a computing system resource type (Parag. [0007], Parag. [0065-0066], and Fig. 4; (The art teaches that Utilizing RTT measurement techniques to accurately determine position typically involves knowledge of time delays incurred by the wireless signals as they propagate through various network devices comprising the network. Such delays may be spatially variant due to, for example, multipath and/or signal interference. Moreover, such processing delays may change over time based upon the type of network device and/or the network device's current networking load. FIG. 4 is a diagram showing exemplary timings within a round trip time (RTT) occurring during a wireless probe request and a response. In one embodiment, the response may take the form of an acknowledgement packet (ACK). To measure the RTT with respect to a given WAP 311k, the mobile station 108 may send a directed probe request to WAP 311k, and then record the time the probe request packet was sent (t.sub.TX Packet) as shown on the mobile station (MS) timeline in FIG. 4.  After a propagation time t.sub.p from the mobile station 108 to the WAP 311k, the WAP will receive the packet.  The WAP 311k may then process the directed probe request and may send an ACK back to the mobile station 108 after some processing time .DELTA.  as shown on the WAP timeline in FIG. 4. After a second propagation time t.sub.p, the mobile station 108 may record the time the ACK packet was received (t.sub.RX ACK) as shown on the MS time line. The mobile station may then determine the RTT as the time difference t.sub.RX ACK-t.sub.TX Packet. i.e., the delay changes due to the multipath, as well as the processing time, and they both contribute to the value of the RTT)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas in view of Yang to incorporate the teaching of Aggarwal. This would be convenient for improving position determination using the RTT (Parag. [0003]).

Claim 15. 	Thomas in view of Yang and Aggarwal discloses the method of claim 14,  
Thomas further discloses wherein the maintained service locations and received service locations match the user preferences (Parag. [0022]; (The art teaches that the router pairs up client with location (i.e., server) and records the mapping in its database for future requests, which don’t need to go through the server determination process (i.e., location (server) with the least round trip time is determined as the location that should be selected to deliver content to the client) because a database lookup is used to determine the optimal location (i.e., server with the least round trip time. The art teaches that user can select a media link that was received by email, and the link (URL) point directly to the content file, and when the content router receives this URL (i.e., user preferences) from a client that has never seen before, a sequence of redirections are triggered to find out the optimal server (i.e., matching the servers with the user specific URL (i.e., user preferences) to determine the optimal server))). 


Claim 16. 	Thomas in view of Yang and Aggarwal discloses the method of claim 14, 
Thomas doesn’t explicitly disclose the method further comprising: caching, at the gateway router, static content data; sending, by the gateway router, the static content data responsive to the user request in the event of a successful match; and determining, by the gateway router, the maintained service location having the minimum service time and matching the user preferences. 
However, Yang discloses caching, at the gateway router, static content data; sending, by the gateway router, the static content data responsive to the user request in the event of a successful match; and determining, by the gateway router, the maintained service location having the minimum service time and matching the user preferences (Parag. [0021]; (The art teaches that the GSLB controller may instruct other GSLB controllers of the plurality of distributed GSLB controllers to obtain response times and geolocations associated with other SLBs associated with other servers in the data network. The GSLB controller may receive requested data from other GSLB controllers and store the data to a time distance table in a database. The GSLB controller may further determine a geolocation of the client (for example, based on an Internet Protocol (IP) address present in the session request of the client). The GSLB controller may match the geolocation of the client to geolocations of the plurality of SLBs. The GSLB controller may further select one or more SLBs the geolocation of which matches the geolocation of the client. Upon selecting the one or more SLBs, the GSLB controller may compare the response times associated with the selected one or more SLBs. An SLB having the lowest response time may be selected. The GSLB controller may use network data of the SLB having the lowest response time to generate a response to the session request. The GSLB controller may send the response to the client. Therefore, the client may communicate with the SLB having the lowest response time and having the same geolocation as the client)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]). 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas; in view of Yang et al. (Pub. No. US 2018/0270302), hereinafter Yang; in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal; and in view of Hardison et al. (Pub. No. US2016/0337185), hereinafter Hardison.

Claim 17. 	Thomas in view of Yang and Aggarwal discloses the method of claim 14, 
Thomas further discloses wherein the requesting computing system resource locations further comprising: 
sending, by the gateway router, at least one test message to each received service location (Parag. [0009] and Parag. [0024]; (The art teaches that when the request is received from an application (i.e., by the router), a test is performed to determine a server that could optimally service a content request from the client; and round trip times are calculated for different servers)), 
wherein different test messages exercise different aspects of a computing system resource at each received computing system resource location (Parag. [0024]; (The art teaches that the content router determines a location to test and determines a server. The art teaches that different tests could be applied to determine the optimal server such as using an HTTP re-direct, RTSP redirects, and a ping)); and 
wherein the at least one test message reflects the service request (Parag. [0009]; (The art teaches that when the request is received from an application (i.e., by the router), a test is performed to determine a server that could optimally service a content request from the client (i.e., the test reflects the service request))).
Thomas doesn’t explicitly disclose sending at least one test message directly to each received service location.
However, Hardison discloses sending at least one test message directly to each received service location (Parag. [0039]; (The art teaches that the router can perform a traceroute test, which includes sending a sequence of packets with a series of integer TTL values to other servers or routers. he traceroute can be used to measure the RTT of packets)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Hardison. This would be convenient for a dynamic router configuration in a network (Parag. [0002]).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (Pub. No. US 2009/0234968), hereinafter Thomas, in view of Andrews et Al. (Pub. No. US 2002/0038360), hereinafter Andrews, in view of Aggarwal et al. (Pub. No. US 2013/0223261), hereinafter Aggarwal, and in view of Yang et al. (Pub. No. US 2018/0270302), hereinafter Yang.  
 
Claim 18. 	Thomas discloses a system comprising: 
the edge gateway device configured to: 
send a service request to a maintained computing system resource location with a minimum round-trip response time in the event of a successful match with a service request (Parag. [0027]; (The art teaches that after comparing the round trip times for servers that can provide the content, a location with the least round trip time is determined as the location that should be selected to deliver content to the client (i.e., the server with minimum round trip time is selected, to which the request will be sent to deliver the content to the client; a request is sent from a client through a gateway (e.g., router) to the content server))); 
send the service request to a computing system resource location with minimum round-trip response time locations (Parag. [0027]; (The art teaches that the server determiner, within the router (i.e., edge gateway), determines a location that can deliver the content the fastest to the client; different round trip times for servers are compared and the most optimal location is determined based on the round trip times)).
Thomas doesn’t respectively disclose store and update round-trip response times for computing system resource locations received in response to previous service requests; an endpoint tracker server configured to store information for multiple providers and computing system resource locations for each of the multiple providers; and an edge gateway device connected to the endpoint tracker server, wherein a round-trip response time is a weighted summation of network latency and processing time and the network latency and the processing time are weighted differently based on a computing system resource type; request from the endpoint tracker server computing system resource locations which are responsive to the service request in the event of a failed match with the service request; and wherein the previous service requests and the service request include user preferences for a provider and computing system resource location; sending the request directly. 
However, Andrews discloses:
an endpoint tracker server configured to store information for multiple providers and computing system resource locations for each of the multiple providers (Parag. [0032-0033]; (The art teaches that the redirection server (i.e., endpoint tracker server) contains information (IP address) of the content servers in the network)); and 
an edge gateway device connected to the endpoint tracker server (Parag. [0032-0033]; (The art teaches that the local DN server (DNS) (i.e., edge gateway) forwards the client request to a redirection server (i.e., endpoint tracker server) (i.e., the DNS and the redirection server are connected))),  
request from the endpoint tracker server computing system resource locations which are responsive to the service request in the event of a failed match with the service request (Parag. [0013] and Parag. [0032-0033]; (The art teaches that the local DN server (DNS) (i.e., edge gateway) forwards the client request (i.e., requests) to a redirection server (i.e., endpoint tracker server), that provides the IP address of a content servers in the network determined to be a preferred content server. The art also teaches that the clustering/mapping operation is performed periodically by the redirection server whenever an unanticipated change in the network topology is detected (e.g., failed content server) (i.e., the matching is affected by the failed content server))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Andrews. This would be convenient in identifying the best performing content server (Parag. [0002]).
		Aggarwal discloses wherein a round-trip response time is a weighted summation of network latency and processing time and the network latency and the processing time are weighted differently based on a computing system resource type (Parag. [0007], Parag. [0065-0066], and Fig. 4; (The art teaches that Utilizing RTT measurement techniques to accurately determine position typically involves knowledge of time delays incurred by the wireless signals as they propagate through various network devices comprising the network. Such delays may be spatially variant due to, for example, multipath and/or signal interference. Moreover, such processing delays may change over time based upon the type of network device and/or the network device's current networking load. FIG. 4 is a diagram showing exemplary timings within a round trip time (RTT) occurring during a wireless probe request and a response. In one embodiment, the response may take the form of an acknowledgement packet (ACK). To measure the RTT with respect to a given WAP 311k, the mobile station 108 may send a directed probe request to WAP 311k, and then record the time the probe request packet was sent (t.sub.TX Packet) as shown on the mobile station (MS) timeline in FIG. 4.  After a propagation time t.sub.p from the mobile station 108 to the WAP 311k, the WAP will receive the packet.  The WAP 311k may then process the directed probe request and may send an ACK back to the mobile station 108 after some processing time .DELTA.  as shown on the WAP timeline in FIG. 4. After a second propagation time t.sub.p, the mobile station 108 may record the time the ACK packet was received (t.sub.RX ACK) as shown on the MS time line. The mobile station may then determine the RTT as the time difference t.sub.RX ACK-t.sub.TX Packet. i.e., the delay changes due to the multipath, as well as the processing time, and they both contribute to the value of the RTT)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Aggarwal. This would be convenient for improving position determination using the RTT (Parag. [0003]).
		Yang discloses: 
store and update round-trip response times for computing system resource locations received in response to previous service requests (The abstract discloses receiving a time delay record including a round trip time (RTT) between the client and each of pluralities of SLBs and a geolocation of each SLB. The method may include matching the geolocation of the client and the geolocation of each of the pluralities of SLBs. The art teaches in Parag. [0034] that all SLBs may monitor the RTT and, if there is an update in the RTT, the SLB 205 and the SLB 210 may send a time delay update to the first GSLB controller 410 and the SLB 225 and the SLB 230 may send a time delay update to the second GSLB controller 420. The second GSLB controller 420 may send the received time delay update 250 to the first GSLB controller 410. The first GSLB controller 410 may receive all time delay records and all time delay updates and store them to a time distance table 245. In an example embodiment, the first GSLB controller 410 may also store the RTTs associated with each of the SLBs into an SLB time delay table 260); 
		wherein the previous service requests and the service request include user preferences for a provider and computing system resource location (Parag. [0040] and Parag. [0050]; (The art teaches that the DNS request may include a request to establish a session between the client and one of a plurality of application servers. The art teaches determining, by the first GSLB controller, a type of the session requested to be established by the client. The type of the session may be determined based on a domain name included in the DNS request. In an example embodiment, the domain name may include a string selected from a group comprising: an HTTP, a File Transfer Protocol, a Session Initiation Protocol, a voice over IP, a web, a file, a mail, a Post Office Protocol, an exchange, and an email. Parag. [0071] discloses that the DNS request 265 sent by the client 120 may include a domain name, such as www.abc.com, mail.yahoo.com,ftp.a10networks.com, benefits.hr.company.com, or a Universal Resource Identifier identifying a network or Internet resources, such as computers, computing devices, networks, and services));
		sending the request directly (Parag. [0035]; (The art teaches that after the SLB having the lowest RTT and having the same geolocation as the client 120 is selected, the first GSLB controller 410 may generate a response shown as a DNS response 255. More specifically, the first GSLB controller 410 may put network data associated with the selected SLB into the DNS response 255 and send the DNS response 255 to the client DNS server 130. The client DNS server 130 may provide the DNS response 255 to the client 120. Upon receiving the network data associated with the selected SLB in the DNS response 255, the client 120 may communicate directly with the selected SLB. Therefore, the client 120 may communicate with the SLB being located at the same geolocation as the client 120 and having the lowest RTT among all SLBs at this geolocation)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]).

Claim 19. 	Thomas in view of Andrews, Aggarwal, and Yang discloses the system of claim 18,   
Thomas further discloses wherein the stored computing system resource locations and the received computing system resource locations match the user preferences (Parag. [0022]; (The art teaches that user can select a media link that was received by email, and the link (URL) point directly to the content file, and when the content router receives this URL (i.e., user preferences) from a client that has never seen before, a sequence of redirections are triggered to find out the optimal server (i.e., matching the servers with the user specific URL (i.e., user preferences) to determine the optimal server). The art also teaches the content router pairs up client with location (i.e., server) and records this mapping in its database for future requests, which don’t need to go through the server determination process because a database lookup is used to determine the optimal location)).  

Claim 20. 	Thomas in view of Andrews, Aggarwal, and Yang discloses the system of claim 18, 
Thomas doesn’t explicitly disclose wherein the edge gateway device further configured to: connect a device associated with the service request with the maintained computing system resource location matching the service request and having the minimum round-trip response time
However, Yang discloses wherein the edge gateway device further configured to: connect a device associated with the service request with the maintained computing system resource location matching the service request and having the minimum round-trip response time (Parag. [0006] and Parag. [0021]; (The art teaches that a first GSLB controller (i.e., controller to balance workloads among multiple servers located at different geographical locations) may be configured to determine a geolocation associated with the client based on the DNS request. The first GSLB controller may be further configured to receive a time delay record from each of a first plurality of SLBs (i.e., server load balancer for processing requests associated with a client) associated with the first GSLB controller. The time delay record may include a round trip time (RTT) between the client and each of the first plurality of SLBs and a geolocation associated with each of the first plurality of SLBs. Each of the first plurality of SLBs may be associated with one or more of the plurality of application servers. The art teaches that the GSLB controller may determine a geolocation of the client (for example, based on an Internet Protocol (IP) address present in the session request of the client). The GSLB controller may match the geolocation of the client to geolocations of the plurality of SLBs. The GSLB controller may further select one or more SLBs the geolocation of which matches the geolocation of the client. Upon selecting the one or more SLBs, the GSLB controller may compare the response times associated with the selected one or more SLBs. An SLB having the lowest response time may be selected. The GSLB controller may use network data of the SLB having the lowest response time to generate a response to the session request. The GSLB controller may send the response to the client. Therefore, the client may communicate with the SLB having the lowest response time and having the same geolocation as the client. i.e., Fig. 2 shows that the GSLB has a direct connection with the SLBs)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]).

Claim 21. 	Thomas in view of Andrews, Aggarwal, and Yang discloses the system of claim 20,  
Thomas doesn’t explicitly disclose wherein the connection between the device and the maintained computing system resource location matching the service request and having the minimum round-trip response time bypasses the edge gateway device. 
However, Yang discloses wherein the connection between the device and the maintained computing system resource location matching the service request and having the minimum round-trip response time bypasses the edge gateway device (Parag. [0035]; (The art teaches that after the SLB having the lowest RTT and having the same geolocation as the client 120 is selected, the first GSLB controller 410 may generate a response shown as a DNS response 255. More specifically, the first GSLB controller 410 may put network data associated with the selected SLB into the DNS response 255 and send the DNS response 255 to the client DNS server 130. The client DNS server 130 may provide the DNS response 255 to the client 120. Upon receiving the network data associated with the selected SLB in the DNS response 255, the client 120 may communicate directly with the selected SLB. Therefore, the client 120 may communicate with the SLB being located at the same geolocation as the client 120 and having the lowest RTT among all SLBs at this geolocation)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thomas to incorporate the teaching of Yang. This would be convenient for selecting server load balancers SLBs (i.e., associated with the application servers) for processing requests associated with clients based on a geolocation associated with the SLBs and the clients (Parag. [0001]).


Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gal et al. (US 2018/0278571) – Related art in the area related to analysis of network performance data, and in particular, to domain name server (DNS) steering, (Abstract, Network performance data, such as routing trip time between autonomous systems and data centers, is gathered and aggregated to determine optimal mappings of autonomous systems and data centers. Autonomous system based DNS steering may be automated by repeating a life cycle of determining the optimal mappings. Data delivery strategies are applied to a portion of a network to deliver content using the optimal mappings).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442